IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


JESSE J. CRAMER,               :                No. 19 WM 2014
                               :
               Petitioner      :
                               :
          v.                   :
                               :
ADMINISTRATIVE OFFICE OF       :
PENNSYLVANIA COURTS and        :
ZYGMONT PINES, COURT           :
ADMINISTRATOR OF PENNSYLVANIA, :

                     Respondent



                                          ORDER


PER CURIAM


       AND NOW, this 3rd day of October, 2014, this Court administratively

APPROVES Jesse J. Cramer for certification of senior judge status, and the Application

for Leave to File Original Process is DENIED as moot.



Chief Justice Castille concurs in the result.